ORDER

PER CURIAM.
L.P. appeals from a judgment entered by the Circuit Court of Jackson County assuming jurisdiction over her two-year-old daughter, E.K.P., concluding that E.K.P. was in need of care and treatment, and taking custody of E.K.P. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).